DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in this application for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2019 and 109/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the phrases e.g. “an information processing apparatus configured to manage sharing of a screen performed by a plurality of screen-sharing terminals coupled communicably to the information processing apparatus”. It is not clear whether the invention is about collaboration of interactive presentation or distribution of documents among the plurality of terminals in a conference or simply a web conference.
Claim 1 further recites the phrase “instruction destination” which does not translate into any meaningful concept. Examiner is not sure if the said phrase means a target computer or something else.
The applicant is requested to reformulate claim 1 in order to clarify at least the above mentioned limitations in technical and unambiguous terms. In the reasoning below the features is interpreted as: a user sends a request for instance to view some conference material, or to join/leave the conference via the network to the conference administrator, and the request is accepted.
	Claims 6 and 11 carry similar deficiencies and are rejected for same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (Pub. No.: US 2016/0173820 A1), hereinafter “Din” in view of Yang et al. (Patent No. :US 9621853 B1), hereinafter “Yan”.

As to claim 1, Din discloses, an information processing system (Din, fig.4, [0090], initiating a video conference on a cloud platform) comprising: 
an information processing apparatus configured to manage sharing of a screen performed by a plurality of screen-sharing terminals coupled communicably to the information processing apparatus (Din, fig.4, web-conference on a cloud platform); and 
an administrator terminal configured to have administrative authority and to be coupled to the information processing apparatus via a network, wherein the information processing apparatus includes an information management unit configured to manage information related to the plurality of screen-sharing terminals coupled communicably to the information processing apparatus (Din, fig.4, [0091], the conference initiator acquires the latest address and state information of the video conference terminal participating in the conference from the conference cloud platform),
 and an instruction delivery unit configured to deliver, to an instruction destination, an instruction transmitted from the administrator terminal, the instruction causing the plurality of screen-sharing terminals to perform a process (Din, [0084], when there is a new video conference terminal needing to participate in the conference, information related to the current conference, such as the conference type, the control way, and the chairman's address, is acquired by interacting with the conference cloud platform).
Din however is silent on disclosing explicitly, wherein the administrator terminal includes an accepting unit configured to accept an operation from a user to select, as the instruction destination, at least one screen-sharing terminal from among the plurality of screen-sharing terminals coupled communicably to the information processing apparatus and to select a process to be performed by the selected at least one screen-sharing terminal;
 and a communication control unit configured to transmit, to the information processing apparatus, an instruction for causing the at least one screen-2Docket No.: 18R-062Application No.: Yet to be assignedsharing terminal to perform the process selected by the user, the at least one screen-sharing terminal having been selected as the instruction destination by the user.
Yan discloses a similar concept in the same field of endeavor e.g. wherein the administrator terminal includes an accepting unit configured to accept an operation from a user to select, as the instruction destination, at least one screen-sharing terminal from among the plurality of screen-sharing terminals coupled communicably to the information processing apparatus and to select a process to be performed by the selected at least one screen-sharing terminal (Yan, fig.1a, col.5, lines 48-54,  the virtual overlay network 102 provides robust service orchestration management to create, control, and facilitate multiple simultaneous live video conferencing meetings based upon service types, attributes, and parameters. A pre-configured and pre-tested service template can be used for building and configuring instances of the video conferencing service.),
 and a communication control unit configured to transmit, to the information processing apparatus, an instruction for causing the at least one screen-2Docket No.: 18R-062Application No.: Yet to be assignedsharing terminal to perform the process selected by the user, the at least one screen-sharing terminal having been selected as the instruction destination by the user (Yan, fig.1A, col.5, lines 60-65, The virtual overlay network 102 also facilitates methodology for initiating QoE alerts/alarms based upon media quality of video conferences client-side.).
Therefore, before the filing date of the instant application it would have been obvious to one skilled in the art to incorporate the teachings of “Yan” into those of “Din” in order to provide a Service orchestration to support a cloud-based, multi-party video conferencing service in a virtual overlay network environment. In such a system, a video conferencing service orchestrator can receive, from a user device, a service request for the cloud-based, multi-party video conferencing service orchestrated by the video conferencing service orchestrator. In response to the service request, the video conferencing service orchestrator can provide, to the user device, virtual network layer system software and a virtual machine container for installation on the user device.
  
As to claim 2. (Currently Amended) the combined system of Din and Yan discloses the invention as in parent claims above, including, wherein the communication control unit transmits, to the information processing apparatus, an instruction for causing the at least one screen-sharing terminal to obtain electronic data that is required for the sharing of a screen (Yan, col.11, lines 31-36, a video conferencing service orchestrator can receive, from a user device, a service request for the cloud-based, multi-party video conferencing service orchestrated by the video conferencing service orchestrator. In response to the service request, the video conferencing service orchestrator can provide, to the user device, virtual network layer system software and a virtual machine container for installation on the user device.).  

As to claim 3. (Currently Amended) The information processing system according to claim 1, wherein the communication control unit transmits, to the information processing apparatus, an instruction for causing the at least one screen-sharing terminal to request joining the sharing of a screen (Yan, col.29, lines 5-11, The video and/or photo content also can be shared with other devices via various types of data transfers via wired and/or wireless communication devices.). 
 
As to claim 4. (Currently Amended) the combined system of Din and Yan discloses the invention as in parent claims above, including, wherein the communication control unit transmits, to the information processing apparatus, an instruction for causing the at least one screen-sharing terminal to request leaving the sharing of a screen (Yan, Yan, col.27, lines 4-10. Further it is basic function for client to request to leave the session or disconnect from the conference once finished or during any time as may be needed. Such concept is evident by Nakai et al. (Pub. No.: US 2016/0183229 A1, para [0022], [0024]).  

As to claim 5. (Currently Amended) the combined system of Din and Yan discloses the invention as in parent claims above, including, wherein the communication control unit transmits, to the information processing apparatus, an instruction for causing the at least one screen-sharing terminal to provide the administrator terminal with information indicative of a status of the at least one screen-sharing terminal (Yan, col.27, lines 4-10, The I/O interface 1916 can be configured to support the input/output of data such as location information, user information, organization information, presence status information, user IDs, passwords, and application initiation (start-up) requests.). 
 
As to claim 6, is rejected for same rationale as applied to claim 1 above.  

As to claim 7. the combined system of Din and Yan discloses the invention as in parent claims above, including, wherein the instruction delivery unit delivers an instruction for causing the at least one screen-sharing terminal to obtain electronic data that is required for the sharing of a screen, the at least one screen-sharing terminal having been selected as the instruction destination by the user (Yan, col.11, lines 31-36, a video conferencing service orchestrator can receive, from a user device, a service request for the cloud-based, multi-party video conferencing service orchestrated by the video conferencing service orchestrator. In response to the service request, the video conferencing service orchestrator can provide, to the user device, virtual network layer system software and a virtual machine container for installation on the user device.).  

As to claim 8. the combined system of Din and Yan discloses the invention as in parent claims above, including, wherein the instruction delivery unit delivers an instruction for causing the at least one screen-sharing terminal to request joining the sharing of a screen, the at least one screen-sharing terminal having been selected as the instruction destination by the user (Yan, col.29, lines 5-11, The video and/or photo content also can be shared with other devices via various types of data transfers via wired and/or wireless communication devices.). 
 
As to claim 9. the combined system of Din and Yan discloses the invention as in parent claims above, including, wherein the instruction delivery unit delivers an instruction for causing the at least one screen-sharing terminal to request leaving the sharing of a screen, the at least one screen-sharing terminal having been selected as the instruction destination by the user (Yan, Yan, col.27, lines 4-10. Further it is basic function for client to request to leave the session or disconnect from the conference once finished or during any time as may be needed. Such concept is evident by Nakai et al. (Pub. No.: US 2016/0183229 A1, para [0022], [0024]).
  
As to claim 10. the combined system of Din and Yan discloses the invention as in parent claims above, including, wherein the instruction delivery unit delivers an instruction for causing the at least one screen-sharing terminal to provide with information indicative of a status of the at least one screen-sharing terminal, the at least one screen-sharing terminal having been selected as the instruction destination by the user (Yan, col.27, lines 4-10, The I/O interface 1916 can be configured to support the input/output of data such as location information, user information, organization information, presence status information, user IDs, passwords, and application initiation (start-up) requests.).  

As to claim 11, is rejected for same rationale as applied to claim 1 above. 

As to claim 12. the combined system of Din and Yan discloses the invention as in parent claims above, including, wherein the transmitting includes transmitting, to the information processing apparatus, an instruction for causing the at least one screen-sharing terminal to obtain electronic data that is required for the sharing of a screen (Yan, col.11, lines 31-36, a video conferencing service orchestrator can receive, from a user device, a service request for the cloud-based, multi-party video conferencing service orchestrated by the video conferencing service orchestrator. In response to the service request, the video conferencing service orchestrator can provide, to the user device, virtual network layer system software and a virtual machine container for installation on the user device.).  

As to claim 13. the combined system of Din and Yan discloses the invention as in parent claims above, including, wherein the transmitting includes transmitting, to the information processing apparatus, an instruction for causing the at least one screen-sharing terminal to request joining the sharing of a screen (Yan, col.29, lines 5-11, The video and/or photo content also can be shared with other devices via various types of data transfers via wired and/or wireless communication devices.).  

As to claim 14. the combined system of Din and Yan discloses the invention as in parent claims above, including, wherein the transmitting includes transmitting, to the information processing apparatus, an instruction for causing the at least one screen-sharing terminal to request leaving the sharing of a screen (Yan, Yan, col.27, lines 4-10. Further it is basic function for client to request to leave the session or disconnect from the conference once finished or during any time as may be needed. Such concept is evident by Nakai et al. (Pub. No.: US 2016/0183229 A1, para [0022], [0024]).  

As to claim 15. the combined system of Din and Yan discloses the invention as in parent claims above, including, wherein the transmitting includes transmitting, to the information processing apparatus, an instruction for causing the at least one screen-sharing terminal to provide the administrator terminal with information indicative of a status of the at least one screen-sharing terminal (Yan, col.27, lines 4-10, The I/O interface 1916 can be configured to support the input/output of data such as location information, user information, organization information, presence status information, user IDs, passwords, and application initiation (start-up) requests.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,132,166 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:
Instant Application: 17/445,865			U.S. Patent No.: 11,132,166 B2
1. An information processing system comprising: 
an information processing apparatus configured to manage sharing of a screen performed by a plurality of screen-sharing terminals coupled communicably to the information processing apparatus; and 

an administrator terminal configured to have administrative authority and to be coupled to the information processing apparatus via a network, 
wherein the information processing apparatus includes an information management unit configured to manage information related to the plurality of screen-sharing terminals coupled communicably to the information processing apparatus, and 

an instruction delivery unit configured to deliver, to an instruction destination, an instruction transmitted from the administrator terminal, the instruction causing the plurality of screen-sharing terminals to perform a process, and wherein the administrator terminal includes an accepting unit configured to accept an operation from a user to select, as the instruction destination, at least one screen-sharing terminal from among the plurality of screen-sharing terminals coupled communicably to the information processing apparatus and to select a process to be performed by the selected at least one screen-sharing terminal, and a communication control unit configured to transmit, to the information processing apparatus, an instruction for causing the at least one screen-sharing terminal to perform the process selected by the user, the at least one screen-sharing terminal having been selected as the instruction destination by the user.
1. A-conference system comprising: an information processing apparatus configured to manage an electronic conference; a plurality of screen-sharing terminals coupled communicably to the information processing apparatus; and 


an administrator terminal configured to have administrative authority and to be coupled to the information processing apparatus via a network, 
wherein the administrator terminal includes a first processor, a display device, and a first memory storing a first program causing the first processor to execute a first procedure including displaying a screen of an administration tool on the display device, the administration tool being configured to receive an operation from an administrator, receiving, from the administrator through the administration tool, designation of a plurality of participant terminals selected from among the plurality of screen-sharing terminals, and a selection operation of a command to be performed by the plurality of participant terminals designated by the administrator, the selection operation of the command being performed by displaying a group of instructions on the screen of the administration tool and by causing the administrator to select one of the instructions displayed on the screen of the administration tool, the group of instructions including an instruction for performing download of a handout of electronic data and an instruction for performing deletion of a handout of electronic data, and in response to the receiving of the command and the designation of the plurality of participant terminals, transmitting, to the information processing apparatus, a message including the command and destination information designating the plurality of participant terminals that are selected by the administrator; wherein the information processing apparatus includes a second processor and a second memory storing a second program causing the second processor to execute a second procedure including managing information related to the plurality of screen-sharing terminals coupled communicably to the information processing apparatus, receiving the message transmitted from the administrator terminal, and in response to the receiving of the message from the administrator terminal, delivering the command included in the message to the plurality of participant terminals corresponding to the destination information included in the message, in order to cause the plurality of participant terminals corresponding to the destination information to perform a process indicated by the command; and wherein each of the plurality of participant terminals having received the command from the information processing apparatus is configured to download the handout of the electronic data from the information processing apparatus, in a case in which the command received from the information processing apparatus is the instruction for performing download of the handout of the electronic data, and to delete the handout of the electronic data stored in the participant terminal, in a case in which the command received from the information processing apparatus is the instruction for performing deletion of the handout of the electronic data.
11. A screen-sharing terminal controlling method of an information processing system, the information processing system including an information processing apparatus configured to manage sharing of a screen performed by a plurality of screen-sharing terminals coupled communicably to the information processing apparatus and an administrator terminal configured to have administrative authority and to be coupled to the information processing apparatus via a network, the screen-sharing terminal controlling method comprising: managing, by the information processing apparatus, information related to the plurality of screen-sharing terminals coupled communicably to the information processing apparatus, delivering, by the information processing apparatus, to an instruction destination, an instruction transmitted from the administrator terminal, the instruction causing the plurality of screen-sharing terminals to perform a process, accepting, by the administrator terminal, an operation from a user to select, as the instruction destination, at least one screen-sharing terminal from among the plurality of screen-sharing terminals coup=Led to the information processing apparatus and to select a process to be performed by the selected at least one screen-sharing terminal, and transmitting, by the administrator terminal, to the information processing apparatus, an instruction for causing the at least one screen-sharing terminal to perform the process selected by the user, the at least one screen-sharing terminal having been selected as the instruction destination by the user.
5. A screen-sharing terminal controlling method of a conference system, the conference system including an information processing apparatus configured to manage an electronic conference in which a plurality of screen-sharing terminals participate, and an administrator terminal configured to have administrative authority and to be coupled to the information processing apparatus via a network, the screen-sharing terminal controlling method comprising: displaying a screen of an administration tool on a display device of the administrator terminal, the administration tool being configured to receive an operation from an administrator, receiving, from the administrator through the administration tool, designation of a plurality of participant terminals selected from among the plurality of screen-sharing terminals, and a selection operation of a command to be performed by the plurality of participant terminals designated by the administrator, the selection operation of the command being performed by displaying a group of instructions on the screen of the administration tool and by causing the administrator to select one of the instructions displayed on the screen of the administration tool, the group of instructions including an instruction for performing download of a handout of electronic data and an instruction for performing deletion of a handout of electronic data, in response to the receiving of the command and the designation of the plurality of participant terminals, transmitting, from the administrator terminal to the information processing apparatus, a message including the command and destination information designating the plurality of participant terminals that are selected by the operation from the administrator, managing, by the information processing apparatus, information related to the plurality of screen-sharing terminals coupled communicably to the information processing apparatus, receiving, by the information processing apparatus, the message transmitted from the administrator terminal, in response to the receiving of the message from the administrator terminal, delivering, by the information processing apparatus, the command included in the message to the plurality of participant terminals corresponding to the destination information included in the message, thereby causing the plurality of participant terminals to perform a process indicated by the command, downloading, by the plurality of participant terminals, the handout of the electronic data from the information processing apparatus, in a case in which the command received from the information processing apparatus is the instruction for performing download of the handout of the electronic data, and deleting, by the plurality of participant terminals, the handout of the electronic data stored in the participant terminals, in a case in which the command received from the information processing apparatus is the instruction for performing deletion of the handout of the electronic data.


	From the it can be seen, although the claims at issue are not identical, they are not patentably distinct from each other because instant set of claims anticipate the patented claim and inventive concept encompasses within.
	Both sets of claims contain the limitation for computer terminal screen-sharing and controlling. Instant set of claims missing essential details however, addresses the same solution to the issues recited in the claims.
	The dependent claims 2-5, 7-10 and 12-15 carry the deficiencies from the base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vlad et al. (Pub. No.: US 20180285820 A1), discloses, a conference server for scheduling a conference session is disclosed. The conference server may include a memory and at least one processor. The at least one processor may be configured to receive, from a user device, information associated with an image of an object; identify, based on the information, a conference room; and send a conference invitation to the user device, wherein the conference invitation is for scheduling the conference session at the conference room.
Xi et al. (Pub. No.: US 20170237788 A1), discloses, controlling aggregation of shared content from multiple presenters during an online conference session includes, at a server having network connectivity, at a server having network connectivity, identifying a master presenter at an endpoint among a plurality of endpoints participating in an online conference session in which at least one of the plurality of endpoints is sharing content with other participants among the plurality of participants at their respective endpoints. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tauqir Hussain/Primary Examiner, Art Unit 2446